IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-86,264-01


               EX PARTE CHRISTIAN LANE-CLEMENT COOK, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. W416-81198-2013-HC IN THE 416TH DISTRICT COURT
                            FROM COLLIN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault causing serious bodily injury and sentenced to fifteen years’ imprisonment. The Fifth Court

of Appeals affirmed his conviction in Cook v. State, No. 05-15-00526-CR (Tex. App.— Dallas June

21, 2016)(not designated for publication).

        Applicant contends that the State used false testimony and that his trial counsel rendered

ineffective assistance. The trial court has made findings of facts and conclusions of law and

recommends that relief be granted. In the findings, the trial court noted that it conducted a live
                                                                                                    2

habeas hearing on December 13-14, 2016. However, the District Clerk has not forwarded to this

Court either reporter’s notes or a transcript of the habeas hearing in this case.

       Therefore, the District Clerk of Collin County is ordered to prepare a transcript of the habeas

hearing conducted on December 13-14, 2016, and to transmit it to this Court. This application will

be held in abeyance until the habeas hearing transcript has been received by this Court. A

supplemental transcript containing all affidavits and the transcription of the court reporter’s notes

from any hearing or deposition shall be forwarded to this Court within 30 days of the date of this

order. Any extensions of time shall be obtained from this Court.



Filed: February 1, 2017
Do not publish